DETAILED ACTION
Applicant: SAKAMOTO, Toshiro & FURAYA, Takaaki 
Assignee: Asahi Kasei Microdevices Corporation
Attorney: Robert J. Goodell (Reg. No.: 41,040) & Jeffrey G. Killian (Reg. No: 50,891)
Filing: Amendment filed 23 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 4-19 are currently pending before the Office, claims 1-3 have been cancelled, claims 17-19 have been withdrawn from consideration subject to a Restriction requirement, and claims 4, 7-12, and 14-15 have been amended.

Response to Arguments
Persuasive Arguments – Drawing Objections, §112 Rejection, & §102 Rejection
Applicant’s arguments, see Pages 3 & 11, filed 23 November 2021, with respect to drawing objections &  §§112/102 rejections have been fully considered and are persuasive in that the requested amendments have been made to the Drawings and claims 1-2 have been cancelled and claim 11 has been amended to change dependency, thus rendering the rejections moot.  The objection of the Drawings has been withdrawn, and the rejections of the claims in view of §§112/102 rejections have been withdrawn. 
Unpersuasive Arguments – Restriction Requirement & §103 Rejections
Applicant's arguments filed 23 November 2021 regarding the restriction requirement and §103 rejections have been fully considered but they are not persuasive.
First, the Applicants argue that the traversal is on the ground(s) that “the subject matter of the claims of Groups I-III, as now amended, contain a common special technical feature . . . features of the must examine it on the merits” (App. Arg., Pgs. 8-9).  This is not found persuasive for multiple reasons 1) because the groups do not fall within a prescribed category which qualifies for Unity of Invention.  Groups I & Groups II-III include combinations of different categories of claims, e.g. Group I – “an optical waveguide”/product and Groups II-III – “method of manufacture of an optical waveguide”/process specially adapted for the manufacture of said product (see MPEP §1850 III. A.), but Groups I-III fail to qualify for Category (A) since the “methods of manufacture” in Groups II-III are “specially adapted for the manufacture of said product” since Group II does not specifically require “a third portion connecting between the first and the second portions” or “a grating portion” and Group III does not specifically require “a first film thickness” (since it only requires an “inclined structure in which a film thickness . . . . gradually increased from a bottom portion of the groove to a top portion of the groove” which could correspond to an inclined structure and a groove bottom) or “a grating portion”.  The methods of manufacture for Groups II-III are not specially adapted for the manufacture of “said product”. Additionally, as detailed in the Election/Restriction requirement, the Specification discloses multiple methods of manufacturing the “optical waveguide” which would result in a serious burden to the Examiner to have to examine the claimed structure of Group I and the claimed methods of manufacture in Groups II-III which specify certain methods, e.g. “thermal oxidation method and etching” (Group II) and “heat treatment in a hydrogen atmosphere and etching” (Group III) which are classified in different CPC classifications and would require examining multiple different structures with varying method of manufacture.  2) the “special technical feature” (i.e. “the different film thicknesses”) that is argued to connect Groups I-III shall “define a contribution which each of the inventions considered as a whole, makes over the prior art” is known in the art since it is disclosed by Tokushima (US Pub. 2010/0067846) see Figure 1 which discloses an optical waveguide with films with different thicknesses which breaks “unity of invention”.  The restriction is deemed proper and is therefore made final.
Second, the Applicants argue their invention includes an arrangements “having a groove depth suitable for the extraction of the infrared ray IR . . . an improvement of the evanescent wave exuding efficiency of propagating light and the light extraction efficiency . . . Tokushima, as acknowledged in the Official Action, does not disclose a grating portion.  Rather, Shimizu is relied upon for that feature . . . However, Shimizu discloses that the grating portion 26A has a larger width and the light propagation potion 22a has a smaller width . . . For this reason, the structure of the optical waveguide – in particular the relative size of the first film thickness and the second film thickness – resulting from the combination of Tokushima and Shimizu is opposite to that in the claimed optical waveguide” (App. Arg., Pgs. 12-16).  The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., extraction of the infrared ray IR, an improvement in efficiency, and optical waveguide width) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely require first, second, and third portions wherein the first and second portions have different film thicknesses and “the first film thickness is larger than the second film thickness” and the third portion with gradually increasing film thickness to connect the first and second portions which is disclosed by the combination of references.  Furthermore, one of ordinary skill in the art may be motivated to adjust the widths of the portions taught in Tokushima and Shimizu in view of the teachings within the references to utilize widths that would be suitable for incorporating a grating portion, as is disclosed in Shimizu at Figure 1 and Paragraphs 37-40 & 72-74 to diffract light propagated in a direction parallel to the waveguide to receive a light source and emit light to a detector, with different film thicknesses, as is disclosed in Tokushima at Figures 1-4 and Paragraph 28 in view of the ability to mutually connect optical waveguides of different heights.  The remaining arguments are repetitions of the above arguments, and are unpersuasive for the same reasons.  Accordingly, the rejections are affirmed.

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.
Applicant's election with traverse of Group I – Claims 1-16 in the reply filed on 23 November 2021 is acknowledged.  The traversal is on the ground(s) that “the subject matter of the claims of Groups I-III, as now amended, contain a common special technical feature . . . features of the different film thicknesses are common between these groups of claims”, and Applicant argues that “subject matter of claims 1-19 is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups [and if] an entire application can be made without serious burden, the Examiner must examine it on the merits” (App. Arg., Pgs. 8-9).  This is not found persuasive for the multiple reasons outlined above in the “Response to Arguments”, above.   
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima (US Pub. 2010/0067846) and Shimizu (US Pub. 2015/0211960).
Regarding claim 4, Tokushima discloses an optical waveguide (Tokushima: Fig. 1 optical waveguide; ¶¶28-29) comprising:
a core layer (¶11) capable of propagating light and having a first portion (2) having a first film thickness (¶48), a second portion (1) having a second film thickness different from the first film thickness (¶48 – different heights correspond to different thicknesses), and a third portion (3) connecting between the first portion and the second portion (¶48 – connection part),

    PNG
    media_image1.png
    633
    792
    media_image1.png
    Greyscale

wherein, the second portion (1) has a light propagation portion (¶80), and in the third portion (3), a film thickness is gradually increased from a small film thickness side toward a large film thickness side between the first portion and the second portion (¶29 gradually change), and a maximum ¶¶56-57 – 30 degrees), and the first film thickness is larger than the second film thickness (Fig. 1; ¶48).  
However, it fails to disclose a grating portion.
In a related field of endeavor, Shimizu discloses an inspection device (Shimizu: Fig. 1 device 10) having an optical waveguide (22,27A-27B), comprising: a core layer (22a; ¶36) having a first portion (26A), a second portion (22) having a light propagation portion (22a; ¶13 – core propagates light), and  a third portion (27A) connecting between the first portion (26A) and the second portion (22) and wherein the first portion (26A) has a grating portion (26A; ¶¶37-40).  
In view of the ability to diffract light propagated in a direction parallel to the waveguide to receive a light source and emit light to a detector as is disclosed in Shimizu at Figure 1 and Paragraphs 37-40 & 72-74, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu with the teachings of Tokushima to receive and emit light perpendicular to the optical waveguide utilizing diffraction gratings.

Regarding claims 5-6, Tokushima further discloses wherein a maximum inclination angle of a gradually increasing film thickness inclination and an average inclination angle of the gradually increased film thickness inclination is 30˚ (Tokushima: ¶¶56-57) in the third portion (3).
Regarding claim 11, Tokushima further discloses wherein the core layer is made of a single crystal (¶9; ¶87).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima (US Pub. 2010/0067846) and Shimizu (US Pub. 2015/0211960) as applied to claim 4 above, and further in view of Castro et al. (EP 0 687 9827 A1).
Regarding claim 12, Tokushima and Shimizu disclose the optical waveguide of claim 4, but are silent regarding a protective film.
In a related field of endeavor, Castro et al. discloses an optical waveguide (Castro et al.: C.3:L.38-40 optical waveguide) including a protective film (C.4:L.6-10 silicon oxynitride hermetic coating) formed on at least a part of a surface of the core layer (C.3:L.38-C.4:L.10 core), having a film C.4:L.6-10 nitride formation of the outer layer of the porous cladding to form an ultra thin (2-40 nm) film of silicon oxynitride hermetic coating over the porous silica clad), and having a refractive index smaller than a refractive index of the core layer (C.2:L.9-12).
In view of the ability to form a hermetic coating over the optical waveguide core to provide sealing and closure as is disclosed in Castro et al. at Column 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Castro et al. with the teachings of Tokushima and Shimizu to protect from water.

Regarding claim 13, Castro et al. further discloses wherein the protective film is a silicon oxynitride film (Castro et al.: C.4:L.6-10).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima and Shimizu as applied to claim 4 above, and further in view of Tao et al. (US Pub. 2017/0227456).
Regarding claim 14, Tokushima and Shimizu disclose the optical waveguide of claim 4, but are silent regarding the wavelength spectrum.
In a related field of endeavor, Tao et al. discloses an optical waveguide (Tao et al.: Fig. 8 optical waveguide 100) including a core layer (¶57 core 108) wherein light propagating through the core layer (108) is an infrared ray as an analog signal (¶58 waveguide transmission window has been found to significantly improve to a range of about 1.2 μm to about 6.6 μm; ¶74 light source 602 may emit light in the Mid-IR wavelength region).
In view of the ability to detect gas concentration by using a mid-infrared spectrum through an optical waveguide as is disclosed in Tao et al. at Paragraphs 70-74, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tao et al. with the teachings of Tokushima and Shimizu to facilitate waveguide structure to interact with gas molecules of interest in a spectrum for gas concentration detection.

Tokushima further discloses the optical waveguide according to claim 1 and Tao et al. further discloses an optical concentration measuring device (Tao et al.: Fig. 8; ¶¶70-74), including an optical waveguide (100); a light source (602) capable of making light incident on the core layer (100; ¶57 core layer 108); and a detection unit (606) capable of receiving light propagating through the core layer (100; ¶57).
Regarding claim 16, Tao et al. further discloses wherein the light source (Tao et al.: ¶74 mid-IR laser) makes an infrared ray having a wavelength of 2 μm or more and less than 10 μm (¶58; ¶74) incident on the core layer (Fig. 8 optical waveguide 100; ¶57 core layer 108).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7-10, the closest prior art references are: 
Tokushima – which discloses an optical waveguide with different thicknesses (1,2) and a portion with gradually increasing thickness (3) the first film thickness is larger than the second film thickness (¶48).  However, Tokushima fails to disclose a grating portion and it fails to disclose the depth or thickness of recessed portions of the grating portion (claims 7-8), the average film thickness of the grating portion (claim 9), or a film thickness of a projection portion of the grating portion (claim 10).

    PNG
    media_image2.png
    536
    670
    media_image2.png
    Greyscale

Shimizu – which discloses using diffraction gratings on the light source input and detector output (35a) with a measured wafer (20) having diffraction gratings (26A,26B), a tapered waveguide core (27A,27B), and an optical waveguide (22).  However, Shimizu fails to disclose a core layer having a first portion film thickness, a second portion film thickness, and a third portion with a film thickness is gradually increased from a small film thickness side toward a large film thickness side, it fails to disclose the first film thickness is larger than the second film thickness, and it fails to disclose the depth or thickness of recessed portions of the grating portion (claims 7-8), the average film thickness of the grating portion (claim 9), or a film thickness of a projection portion of the grating portion (claim 10).

    PNG
    media_image3.png
    591
    797
    media_image3.png
    Greyscale

Frish – which discloses a photonic grating coupler (Frisch: Fig. 2) having an optical waveguide (107) with a horizontal portion (106) and an upward sloping portion (108) with uniform thickness (¶21) and a sloped grating coupler through oxide material (115) and cladding material (111).  However, Frisch fails to disclose a core layer having a first portion film thickness, a second portion film thickness, and a third portion with a film thickness is gradually increased from a small film thickness side toward a large film thickness side, it fails to disclose the first film thickness is larger than the second film thickness, and it fails to disclose the depth or thickness of recessed portions of the grating portion is claims 7-8), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 9), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 10).

    PNG
    media_image4.png
    370
    518
    media_image4.png
    Greyscale

Oonawa et al. (US Pat. 10,088,628) – which discloses an optical waveguide (100) having a core layer (Abstract; C.40:L.55-C.41:L.39) capable of propagating light (Abstract) and having a first portion (34) having a first film thickness (Fig. 1A; Abstract), a second portion (32) having a second film thickness different from the first film thickness (Fig. 1A; Abstract), and a third portion connecting (33) between the first portion (34) and the second portion (32), wherein the first portion (34) has a grating portion (37,38a,38b; Abstract), and the first film thickness is larger than the second film thickness (Fig. 1A; Abstract; C.40:L.55-C.41:L.39).  However, Oonawa et al. fails to disclose the depth or thickness of recessed portions of the grating portion is larger than a film thickness of the light propagation portion (claims 7-8), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 9), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 10).

    PNG
    media_image5.png
    494
    599
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an optical waveguide having a core layer having a first portion film thickness, a second portion film thickness, and a third portion with a film thickness is gradually increased from a small film thickness side toward a large film thickness side, and the first film thickness is larger than the second film thickness, wherein the first portion has a grating portion and the second portion has a light propagation portion, wherein the depth or thickness of recessed portions of the grating portion is larger than a film thickness of the light propagation portion (claims 7-8), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 9), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 10), in combination with the other claimed elements.

    PNG
    media_image6.png
    703
    844
    media_image6.png
    Greyscale


Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884